United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Kodiak, AK
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2486
Issued: April 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs decision dated February 14, 2008. Under 20 C.F.R. §§ 501.1(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic left shoulder injury in the
performance of duty on July 6, 2006.
FACTUAL HISTORY
Appellant, a 58-year-old meat cutter, filed a (Form CA-1) claim for benefits on
December 10, 2007, alleging that he strained his left shoulder on July 6, 2006 while trying to
regain his balance after slipping on a floor. He initially sought treatment in August 2006, but
stated that his physician advised that he might be experiencing pain from a preexisting heart

condition. Appellant noted that his physician did not attribute his pain symptoms to a left shoulder
condition until August 2007.
By letter dated January 8, 2008, the Office advised appellant that he needed to submit
additional factual and medical evidence in support of his claim. It asked appellant to submit
statements from any persons who witnessed his injury or had immediate knowledge of it, to state
the immediate effects of the injury and what he did immediately thereafter and to explain why he
delayed seeking medical attention. The Office requested copies of all medical reports pertaining to
the alleged work incident from July 6, 2006 to the present. It provided 30 days to submit the
requested information.
In a report dated December 6, 2007, Dr. John M. Koller, a Board-certified family
practitioner, stated:
“[Appellant] presents with left anterior chest pain. He has a complex story last year
July 2006. [Appellant] fell at work and strained his left shoulder. It was
outstretched up over his head and strained it. The discomfort continued for a
couple of weeks and he went in to be evaluated. During that evaluation, they did an
EKG [electrocardiogram] and discovered Q-waves indicating an old
MI [myocardial infarction] (per history) which led to a workup in Anchorage
resulting [in] him getting an angiogram and they found small vessel disease in his
heart starting him on medications….
[Appellant] had a follow-up in
September 2007 a stress echo and was told that everything was normal [and] that he
was doing well. He had reperfusion and ... his heart was better, but he has
continued having left shoulder pain. [Appellant] was on vacation for about two
weeks in Arizona and was symptom free. [W]hen he returned and went back to
work the pain recurred.”
Dr. Koller noted that appellant did not display excessive discomfort on examination. He
stated that appellant had pain in the left anterior upper shoulder area with direction palpation;
appellant was able to reproduce the pain when he bent forward and twisted his upper body or
when he joined his left arm across his chest. Dr. Koller performed an EKG, which showed
evidence of an old MI in the inferior leads. He diagnosed left anterior chest pain, likely
musculoskeletal and probably work related; history of atherosclerotic cardiovascular (AC)
disease with an MI; hypertension and hypercholesteremia. Dr. Koller outlined work restrictions
for light duty, though appellant was uncertain as to whether he can do this where he is working.
Dr. Koller stated that appellant appeared to be fairly comfortable, with minimal discomfort
with left shoulder range of motion, but tolerated good movement. He noted no specific focal point
of discomfort or pain, with palpation and some slight tenderness over the AC joint, as confirmed
by an MRI scan. Dr. Koller diagnosed a strained left shoulder and mild degenerative overuse
arthritis, work related. He recommended that appellant continue on light duty for another three
weeks. Dr. Koller also noted that appellant had stable angina, which he did not think would be
aggravated by light-duty exertion.

2

In a January 7, 2008 report, Dr. Koller stated:
“Follow-up on workmen’s compensation related right shoulder and chest wall pain.
[Appellant] is feeling fairly stable, but still having some discomfort now and then.
Overall, he seems to be doing well. [Appellant] has been on a light[-]duty
restriction in the interim, which seems to be working out well for him. He states
that he still feels the pain in the left anterior chest wall and it shoots to the back.
[Appellant] has known coronary artery disease and at this point, cardiology elected
not to do anything invasive at this time.”
Dr. Koller stated that appellant did not have any tenderness or pain over the shoulder joint
itself with palpation. He noted some minimal discomfort and pain with palpation over the upper
costal margin on the left side, anteriorly, with no AC joint pain or tenderness. Dr. Koller advised
that this was the area where there were some degenerative changes found on an MRI scan. He
diagnosed left upper shoulder costal arthritis, stable and recommended that he maintain work
restrictions for another month to avoid exacerbation.
By decision dated February 14, 2008, the Office denied appellant’s claim, finding that he
failed to submit sufficient medical evidence to establish fact of injury. It noted that appellant
stated on his CA-1 form that he injured his left shoulder when he slipped in a cooler on
July 6, 2006. The Office stated, however, that he did not seek treatment until August 2006, at
which time his physician considered his heart pain related and did not file a claim until
December 2007.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.4 Second, the employee must

1

5 U.S.C. § 8101 et seq.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

3

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
The Office cannot accept fact of injury if there are such inconsistencies in the evidence as
to seriously question whether the specific event or incident occurred at the time, place and in the
manner alleged or whether the alleged injury was in the performance of duty.6 Nor can it find fact
of injury if the evidence fails to establish that the employee sustained an “injury” within the
meaning of the Act. An injury does not have to be confirmed by eyewitnesses in order to establish
the fact that an employee sustained an injury in the performance of duty, as alleged, but the
employee’s statements must be consistent with surrounding facts and circumstances and his
subsequent course of action.7 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury
and failure to obtain medical treatment may case doubt on an employee’s statements in
determining whether he or she has established his or her claim.8
ANALYSIS
In this case, appellant has not established fact of injury because of inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place and in the manner alleged. He stated on his CA-1 form that he injured his left shoulder on
July 6, 2006 trying to catch himself after stumbling. The record contains no contemporaneous
medical reports documenting that he received treatment for a left shoulder injury. Appellant
indicated that he initially sought treatment in August 2006, but his physician Dr. Koller believed at
that time that his pain was probably due to a heart condition. Dr. Koller stated in his December 6,
2007 report that appellant reported a “complex story,” beginning in July 2006, which indicated that
he fell at work and strained his left shoulder. When the shoulder discomfort continued for several
weeks he went in for an evaluation, during which an EKG indicated an old MI; this led to his
undergoing an angiogram and being treated for a heart condition. Appellant stated on the CA-1
form that his physician did not tell him he had a work-related left shoulder condition until
August 2007. Dr. Koller stated that appellant told him in September 2007 that he attributed his left
shoulder pain to work activities such as lifting, butchering, stocking and moving a lot of heavy
boxes, which aggravated his pain.
Based on the record, therefore, there are discrepancies in the accounts of injury appellant
provided to different people. This contradictory evidence created an uncertainty as to the time,
place and in the manner in which he sustained his alleged left shoulder injury. Appellant allegedly
injured his left shoulder on July 6, 2006, but did not provide notification to the employing
establishment for 17 months.9 While he stated that he sought treatment from his physician in
5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

6

See Pendleton, supra note 2.

7

See Gene A. McCracken, 46 ECAB 593 (1995); Joseph H. Surgener, 42 ECAB 541, 547 (1991).

8

See Constance G. Patterson, 42 ECAB 206 (1989).

9

Id.

4

August 2006, Dr. Koller indicated that he was treated at this time for a heart condition, not a left
shoulder condition. When appellant saw Dr. Koller again in August -- or September -- 2007, he
did at that time opine that appellant was experiencing pain due to a left shoulder condition.
However, while Dr. Koller believed appellant’s shoulder symptoms were work related, he stated
that they were attributable to the cumulative effect of his usual duties as a meat cutter, not to a
traumatic episode.
In addition, appellant failed to submit to the Office a corroborating witness statement in
response to the Office’s request. This casts additional doubt on his assertion that he strained his
left shoulder while trying to maintain his balance on July 6, 2006. The Office requested that
appellant submit additional factual and medical evidence explaining how he injured his left
shoulder on the date in question. Appellant failed to submit such evidence. Therefore, given the
inconsistencies in the evidence regarding how appellant sustained his injury, the Board finds that
there is insufficient evidence to establish that appellant sustained an injury in the performance of
duty as alleged.10
CONCLUSION
The Board finds that the Office properly found that appellant failed to meet his burden of
proof to establish that he sustained a left shoulder injury in the performance of duty on
July 6, 2006.11

10

See Mary Joan Coppolino, 43 ECAB 988 (1992) (where the Board found that discrepancies and inconsistencies in
appellant’s statements describing the injury created serious doubts that the injury was sustained in the performance of
duty).
11

The Board notes that appellant submitted additional evidence to the record following the April 12, 2004 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

5

ORDER
IT IS HEREBY ORDERED THAT the February 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

